         Case 6:19-cv-00541-ADA Document 8 Filed 12/20/19 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION


                                               )
  SOUTHWIRE COMPANY, LLC,                      )
                                               )
             Plaintiff,                        )   Case No. 6:19-cv-00541-ADA
                                               )
  v.                                           )
                                               )
  GO INDUSTRIES, INC. d/b/a                    )
  LONGHORN REELS,                              )
                                               )
             Defendant.                        )
                                               )

                PLAINTIFF SOUTHWIRE COMPANY, LLC’S
              AGREED MOTION FOR EXTENSION OF TIME
          FOR DEFENDANT GO INDUSTRIES, INC. TO ANSWER,
       MOVE, OR OTHERWISE RESPOND TO PLAINTIFF’S COMPLAINT

       Plaintiff Southwire Company, LLC (“Southwire”) files this agreed motion for

extension of time for Defendant Go Industries, Inc. d/b/a Longhorn Reels (“Longhorn

Reels”) to answer, move, or otherwise respond to Plaintiff’s Complaint (Dkt. No. 1).

       Southwire filed its Complaint on September 13, 2019 and served Longhorn Reels

on December 10, 2019. Currently, Longhorn Reels’ deadline to respond is December 31,

2020. Counsel for Southwire and Longhorn Reels have since met and conferred to discuss

an extension of time. Longhorn Reels (which has not yet appeared in this case) has

requested an extension of time of 30 days, up to and including January 30, 2020, to answer,

move, or otherwise respond to the Complaint. Southwire does not oppose this request and
         Case 6:19-cv-00541-ADA Document 8 Filed 12/20/19 Page 2 of 3




has agreed to move for this thirty-day extension for Longhorn Reels to answers, move, or

otherwise respond to the Complaint. No prior extension of time has been requested.

      Southwire and Longhorn Reels request this modest extension of time to facilitate

the discussions currently underway between the parties and to accommodate absences

during the end-of-year holidays and vacations. This extension of time is not sought for

procedural advantage or delay by either party.

      Accordingly, Southwire respectfully requests that the Court issue the attached

proposed order extending time for Longhorn Reels to answer, move, or otherwise respond

to Plaintiff’s Complaint to January 30, 2020.



Dated: December 20, 2019                         Respectfully submitted,

                                                 /s/ Brady Cox

                                                Brady Cox (TX 24074084)
                                                ALSTON & BIRD LLP
                                                2200 Ross Avenue, Suite 2300
                                                Dallas, Texas 75201
                                                Phone: 214-922-3443
                                                Fax:    214-922-3843
                                                Email: brady.cox@alston.com

                                                Counsel for Plaintiff
                                                Southwire Company, LLC




                                            2
         Case 6:19-cv-00541-ADA Document 8 Filed 12/20/19 Page 3 of 3




                           CERTIFICATE OF SERVICE

      I hereby certify that all counsel of record who are deemed to have consented to

electronic service are being served with a copy of this document via the Court’s CM/ECF

system on December 20, 2019.

                                                     /s/ Brady Cox
                                                     Brady Cox




                                          3
